ACCEPTED
                                                                           03-14-00360-CV
                                                                                   7277082
                                                                THIRD COURT OF APPEALS
                                                                           AUSTIN, TEXAS
                                                                      10/7/2015 4:04:52 PM
                                                                         JEFFREY D. KYLE
                                                                                    CLERK
             NOS. 03-14-00283-CV & 03-14-00360-CV


                 In the Court Of Appeals 3rd AUSTIN,FILED IN
                                                 COURT OF APPEALS
                                                          TEXAS
              for the Third Judicial District10/7/2015 4:04:52 PM
                                               JEFFREY D. KYLE
                      Austin, Texas                  Clerk


TEXAS EDUCATION AGENCY and MICHAEL L. WILLIAMS, COMMISSIONER OF
              EDUCATION, in his OFFICIAL CAPACITY,
                                    Appellants/Defendants,
                               V.

 AMERICAN YOUTHWORKS, INC., d/b/a AMERICAN YOUTHWORKS CHARTER
  SCHOOL, HONORS ACADEMY, INC., d/b/a HONORS ACADEMY, and TWO
          AZLEWAY, INC. d/b/a/ AZLEWAY CHARTER SCHOOL,
                                  Appellees/Plaintiffs/Intervenors.

              On Appeal from the 261st District Court
                      Travis County, Texas
                  Cause No. D-1-GN-14-000672

APPELLANTS’ OPPOSED MOTION FOR LEAVE TO FILE POST
               SUBMISSION LETTER

KEN PAXTON                        SHELLEY NIETO DAHLBERG
Attorney General of Texas         Associate Deputy Attorney General
                                  For Civil Litigation
CHARLES E. ROY                    State Bar No. 24012491
First Assistant Attorney          OFFICE OF THE ATTORNEY GENERAL
General                           P.O. Box 12548, Capitol Station
                                  Austin, Texas 78711-2548
JAMES E. DAVIS                    Tel.: (512) 936-1864
Deputy Attorney General for       Fax: (512) 320-0667
Civil Litigation
                               shelley.dahlberg@texasattorneygeneral.gov

                                     ATTORNEYS FOR RESPONDENT
TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      This motion seeks leave to file a post-submission letter brief.

      Oral argument in the above-referenced matter was held on September 24,

2015. During argument, Justice Field inquired whether amendments to TEX. EDUC.

CODE § 12.115(c), enacted in Senate Bill 2 in 2013, are unconstitutionally retroactive

under the Supreme Court’s analysis in Robinson v. Crown Cork & Seal Co., 335
S.W.3d 126 (Tex. 2010). Appellants submit that under Robinson and the Court’s

later opinion in Union Carbide Corp. v. Synatzske, 438 S.W.3d 39 (Tex. 2014), the

statute is not unconstitutionally retroactive.

      Given the length of Appellees’ argument, Counsel for Appellants seeks this

leave to further explain the Commissioner’s argument related to Justice Field’s

question for which there was little time allotted during rebuttal.

      Accordingly, Appellants request that the Court grant leave to file their Post

Submission Letter Brief.

                                       Respectfully submitted,

                                       KEN PAXTON
                                       Attorney General of Texas

                                       CHARLES E. ROY
                                       First Assistant Attorney General

                                       JAMES E. DAVIS
                                       Deputy Attorney General for
                                       Civil Litigation

                                           2
                                        General Litigation Division
                                        Post Office Box 12548, Capitol Station
                                        Austin, Texas 78711-2548
                                        (512) 463-2120 (Telephone)
                                        (512) 320-0667 (Facsimile)


                      CERTIFICATE OF CONFERENCE

       I certify that my legal assistant, at my direction, emailed Appellees’ counsel
on October 6, 2015 at 9:13 a.m. to determine whether they are opposed to this
motion. I was copied on the email. Mr. O’Hanlon indicated that he was unopposed
to the motion but deferred to Mr. Schulman given that the issues addressed in the
letter pertain to American YouthWorks’ claim. Mr. Schulman asked for additional
time to consider the content of the letter. As of the filing of this motion, I have not
heard further from Appellees’ counsel. I therefore assume the motion is opposed.




                                          3
                         CERTIFICATE OF SERVICE
       I hereby certify that on October 7, 2015 the foregoing document was filed
electronically and sent to the following counsel of record via email and/or ECF
Notification:



Robert A. Schulman                          Kevin O'Hanlon
SCHULMAN, LOPEZ& HOFFER, L.L.P.             Leslie McCollom
Joseph E. Hoffer                            808 West Avenue
517 Soledad Street                          Austin, Texas 78701
San Antonio, Texas 78205-1508               kohanlon@808west.com
rschulman@slh-law.com                       lmccollom@808west.com
jhoffer@slh-law.com                         Attorneys for Plaintiff-Intervenor
                                            Honors Academy, Inc.
Cris Feldman
3355 West Alabama Street, Suite 1220        Susan G. Morrison
Houston, Texas 77098                        The Fowler Law Firm, PC
cris.feldman@thefeldmanfirmpc.com           919 Congress Ave. Suite 900
Attorneys for Plaintiff                     Austin, TX 78701
                                            smorrison@thefowlerlawfirm.com
                                            Attorneys for Plaintiff-
                                            IntervenorAzleway Charter School




                                        4